776-/5"
                                 ELECTRONIC RECORD                               777-/5"
                                                                                 77S-/5"
                                                                                 771-/5
COA #      05-14-00877-CR                        OFFENSE:        29.03


           Reginald Keith Pink v. The State of
STYLE:     Texas                                 COUNTY:         Dallas

COA DISPOSITION:       MODIFY AND AFFIRM         TRIAL COURT: 283rd Judicial District Court


DATE: 05/26/15                     Publish: NO   TC CASE #:      F-0955346-T




                         IN THE COURT OF CRIMINAL APPEALS ^T?•# . Mj"
          Reginald Keith Pink v. The State of                                   777-/5
STYLE:    Texas                                       CCA#:
                                                                                77f-/5*
         PRO SB.                      Petition        CCA Disposition:          711-/5
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:       /v/tf/fOlf                                SIGNED:                          PC:

JUDGE:                                                PUBLISH:                        DNP:




                                                                                        MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:



                                                                               ELECTRONIC RECORD